Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yost et al. 2002/0178676 in view of Amend 8,997,420.
As to claim 17, Yost et al. discloses a concrete formwork, comprising:
	a plurality of panels 10 defining spaced, opposing sides of the formwork, at least some of the panels being concrete form panels each comprising:
	a foam body, (last sentence in paragraph [0051] of Yost et al.), having a concrete-facing surface and an outward-facing surface opposite the concrete-facing surface, the outward-facing surface having a plurality of slots, (slot within which 28 lies, [28 having the apertures 30]), formed therein, and
	a plurality of structural elements 24, each structural element having a generally C-shaped cross section, (as can be seen in Figs. 15 and 17), having an outward-facing opening, each structural element being accommodated in a respective slot, and each 
	
	a plurality of ties 42, 92 accommodated by the structural elements and connecting the panels of the opposing sides of the formwork.
Yost et al. does not appear to specifically set forth “a film disposed on the concrete-facing surface, an interfacial strength between the film and the foam body being greater than the adhesive strength between the film and set concrete.”
However, Amend teaches application and utilization of a plastic film upon the concrete facing surface of a foam form panel, (col. 3, line 64 to col. 4, line 4).
Therefore, to have provided the Yost et al. foam panel with a plastic film upon the concrete facing surface thereof, thus providing a smooth and/or reinforcing surface, would have been obvious to one having ordinary skill in the art as taught by Amend. With such a film as taught by Amend Yost serves to read upon “a film disposed on the concrete-facing surface, an interfacial strength between the film and the foam body being greater than the adhesive strength between the film and set concrete” particularly, with claims 17 and 18 directed to a formwork per se, (i.e., no concrete is positively claimed thus the so called interfacial strength is established as by Yost et al possessing a film as by heat treatment, adhesive, or fusing a liquid layer to the panel taught by Amend).
18.  The panels 10 define both sides of the formwork are the concrete form panels, (Figs. 20-27).

Claim 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yost et al. 2002/0178676 in view of either of WO 9,300,494 to Taraldsson and Langkamp et al. 5,792,552.
As to claim 17, Yost et al. discloses a concrete formwork, comprising:
	a plurality of panels 10 defining spaced, opposing sides of the formwork, at least some of the panels being concrete form panels each comprising:
	a foam body, (last sentence in paragraph [0051] of Yost et al.), having a concrete-facing surface and an outward-facing surface opposite the concrete-facing surface, the outward-facing surface having a plurality of slots, (slot within which 28 lies, [28 having the apertures 30]), formed therein, and
	a plurality of structural elements 24, each structural element having a generally C-shaped cross section, (as can be seen in Figs. 15 and 17), having an outward-facing opening, each structural element being accommodated in a respective slot, and each structural element having apertures 30 formed therein for accommodating ties 42, 92; and
	
	a plurality of ties 42, 92 accommodated by the structural elements and connecting the panels of the opposing sides of the formwork.

However, each of Taraldsson and Langkamp et al. teaches application and utilization of a plastic film upon the concrete facing surface of a form panel, (e.g., page 2, lines 16-18 and page 3, lines 28-32 of Taraldsson and col. 6, lines 10-20 of Langkamp et al.).
Therefore, to have provided the Yost et al. foam panel with a plastic film upon the concrete facing surface thereof, thus providing a smooth and/or reinforcing surface allowing the release of the form panel from cured concrete, would have been obvious to one having ordinary skill in the art as taught by either of Taraldsson and Langkamp et al. With such a film as taught by either of Taraldsson and Langkamp et al. Yost serves to read upon “a film disposed on the concrete-facing surface, an interfacial strength between the film and the foam body being greater than the adhesive strength between the film and set concrete”. 
18.  The panels 10 define both sides of the formwork are the concrete form panels, (Figs. 20-27).
As for claim 20, Yost et al. discloses a method of forming a concrete wall, comprising:
	stacking a plurality of panels, (third sentence in paragraph [0051]), to define spaced, opposing sides of a formwork, at least some of the panels being concrete form panels each comprising:
	a foam body, (last sentence in paragraph [0051] of Yost et al.), having a concrete-facing surface and an outward-facing surface opposite the concrete-facing 
	a plurality of structural elements 24, each structural element having a generally C-shaped cross section, (as can be seen in Figs. 15 and 17), having an outward-facing opening, each structural element being accommodated in a respective slot, and each structural element having apertures 30 formed therein for accommodating ties 42, 92;
	connecting opposing panels with a plurality of ties 42, 92 accommodated in the structural elements; and
	pouring concrete 96 into the volume defined between the opposing sides of the formwork, (Figs. 25 and 26).
Yost et al. in view of either of Taraldsson and Langkamp et al. would present a method utilizing concrete forms having “a film disposed on the concrete-facing surface, an interfacial strength between the film and the foam body being greater than the adhesive strength between the film and set concrete.”  

Allowable Subject Matter
Claims 1-7 and 10-15 are allowed.

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 17 over Yost et al. in view of Amend have been considered but are not persuasive. With claims 17 and 18 directed to a formwork per se, (i.e., no concrete is positively claimed), the so called 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                            /MICHAEL SAFAVI/                                                                            Primary Examiner, Art Unit 3631                                                                                                                        






























MS
August 16, 2021